                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MARCEL A. MORALES,                           )      CASE NO. 5:17-CV-2629
                                             )
                      Petitioner,            )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
WARDEN LaSHANN EPPINGER,                     )      MEMORANDUM OF OPINION
                                             )      AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Magistrate Judge Ruiz’s Report and Recommendation

(ECF DKT #10) to grant Respondent LaShann Eppinger’s Motion to Dismiss (ECF DKT #8)

and dismiss Petitioner Marcel Morales’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254 (ECF DKT #1) as time-barred. Objections to the Report and Recommendation

were due by December 11, 2018. Petitioner has not filed an objection to the Report and

Recommendation.       Federal Rule of Civil Procedure 72(b) provides that objections to a report

and recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objections. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
         Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge, GRANTS Respondent’s Motion to Dismiss and DISMISSES Petitioner’s Petition as

time-barred.

         The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules Governing § 2254

Cases.

         IT IS SO ORDERED.

                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge

Dated: December 28, 2018




                                                  -2-
